Case 9:18-cv-81452-KAM Document 64 Entered on FLSD Docket 12/11/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-81452-CIV-MARRA
                                  (12-CR-80226-MARRA)
  SONNY AUSTIN RAMDEO,

        Movant,
  vs.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________/

             FINAL JUDGMENT DENYING SECOND AMENDED § 2255 PETITION

        Upon a de novo independent review of the file, for the reasons stated in the

  Report of Magistrate Judge [DE 56], and over Movant=s objections [DE 61] and after

  considering and rejecting his Supplemental Authority [DE 63], it is hereby

        ORDERED AND ADJUDGED as follows:

        1.     The Magistrate Judge=s Report [DE 56] is hereby AFFIRMED.

        2.     Movant=s Second Amended Petition for a Writ of Habeas Corpus under 28
               U.S.C. § 2255 [DE 28] is denied in its entirety.

        3.     A certificate of appealability is denied.

        4.     All pending motions not otherwise ruled upon are DENIED AS MOOT.

        5.     This case is CLOSED.

        DONE AND ORDERED in chambers at West Palm Beach, Palm Beach County, this

  11th day of December, 2020.




                                                           KENNETH A. MARRA
                                                           United States District Judge
